Title: Puchelberg & Co. to the Commissioners, 24 August 1778
From: Puchelberg & Co. (business)
To: First Joint Commission at Paris,Adams, John


      
       L’Orient 24. Aout 1778
      
      Nous avons l’honneur de remettre très humblement à Vos Excellences la lettre ci-jointe dont M. Lee demeurant chez M. Schweighauser a Nantes nous chargea hier à Son Passage par cette Ville Et vous voudrez bien nous faire la grace de nous en assurer la reception.
      Comme nous sommes les associés du dit M. Schweighauser: c’est avec un Empressement particulier que nous avons offrit à Vos Excellences nos très humbles services dans ces quartiers. Nous serions au Comble de nos desirs d’obeir à Vos ordres Et si vos bontés, que nous osons reclamer à notre faveur vous engagent à nous accorder votre Protection; daignez être persuadés, Messieurs, que nous ferons l’impossible, de nous rendre dignes de votre Confiance par notre exacte Probité Et par l’Exécution la plus Scrupuleuse de vos Ordres.
      
       Nous sommes avec le plus profond Respect de Vos Excellences, Les très humbles Et très Obeissants serviteurs
       Puchelberg & Co.
      
     